JDuckwobth, Justice.
In order to maintain the action it is essential that the plaintiffs show that they have title or an interest in the land constituting the subject-matter of the suit. For making this necessary showing they rely entirely upon their exhibit F, which is nothing more than an offer, and is binding upon no one unless accepted. Under the ruling in Rivers v. Key, 189 Ga. 832 (7 S. E. 2d, 732), the judgment on the demurrer is the law of the ease; and since the amendment offered fails to allege a cause of action by making the essential averment of plaintiff’s title to the property involved, it fails to meet the terms of the order sustaining the demurrer, and the judgment striking the amendment on objection is not erroneous. It is obvious that the allegations of the amendment seeking a recovery of rent failed to state a cause of action, since the petition shows that the plaintiffs have no title to the premises on which the rent is claimed. Nor was it error to disallow the application of plaintiffs to make an additional party defendant, since no valid suit was pending.

Judgment affirmed.


All the Justices concur.

G. B. Walker and H. E. Edwards, for plaintiffs.
W. H. Lewis and James A. Branch, for defendants.